Order, in so far as appealed from, reversed upon the law, with ten dollars costs and disbursements, and motion for the entire relief sought by plaintiff granted, with ten dollars costs; examination to proceed on five days’ notice as stated in order. This is an action at law and not in equity (Lockwood v. Bedell Co., 178 App. Div. 695), and the plaintiff is entitled to the examination upon all matters set forth in the order to show cause. He is also entitled, in connection with that examination, to discovery and inspection of the books and records so far as necessary to determine the profits in question. ■ Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.